DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over International Patent Application Publication No. WO 2015/001968 A1 (herein “Ogasawara”). US Patent Application Publication No. 2016/0137755 A1 is referred to herein as an equivalent English publication of Ogasawara.
As to claim 1: Ogasawara describes a surfactant composition comprising a reactive surfactant and a polyfunctional compound (see ¶ [0009]) each having terminal moieties T. The terminal moiety T of the reactive surfactant may be hydrogen or anionic groups (see ¶ [0025]), and the terminal moiety T of the polyfunctional compound may be hydrogen or anionic groups (see ¶ [0043]).
Ogasawara further discloses an example of the reactive surfactant (see Synthesis Example 1 in ¶ [0073]) which is according to the presently recited surfactant (A) (and which has hydrogen as the terminal moiety T). Ogasawara further discloses an example of the polyfunctional compound (see Synthesis Example 6 in ¶ [0084]) which is an anionic surfactant having a different hydrophobic group (a differently substituted phenyl moiety) from that of the reactive surfactant (and which has an anionic group as the terminal moiety T), corresponding to the presently recited surfactant (B).
Ogasawara does not specifically disclose a combination of a hydrogen-terminated reactive surfactant (corresponding to the presently recited surfactant (A)) and an anionic surfactant (corresponding to the presently recited surfactant (B)).
One of ordinary skill in the art would have been motivated by ordinary creativity to make any of the surfactant compositions within the scope of Ogasawara, including compositions comprising any of the disclosed reactive surfactants and any of the disclosed polyfunctional compounds, such as the disclosed examples of the reactive surfactant and of the polyfunctional compound. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Ogasawara’s surfactant compositions including a reactive surfactant according to the presently recited surfactant (A) such as the reactive surfactant of Ogasawara’s Synthesis Example 1 and a polyfunctional compound according to the presently recited surfactant (B) such as the polyfunctional compound of Ogasawara’s Synthesis Example 6.
As to claim 2: The cited polyfunctional compound of Ogasawara’s Synthesis Example 6 has a polymerizable carbon-carbon unsaturated bond (see ¶ [0084]).
As to claim 5: Ogasawara further discloses that the surfactant compositions are useful as an emulsifier for emulsion polymerization of various monomers (see ¶¶ [0056]-[0063]).

Further as to claim 1, and as to claims 3-4: As to claim 1: Ogasawara describes a surfactant composition comprising a reactive surfactant and a polyfunctional compound (see ¶ [0009]) each having terminal moieties T. The terminal moiety T of the reactive surfactant may be hydrogen or anionic groups (see ¶ [0025]).
Ogasawara further discloses an example of the reactive surfactant (see Synthesis Example 1 in ¶ [0073]) which is according to the presently recited surfactant (A) (and which has hydrogen as the terminal moiety T). Ogasawara further discloses that a further surfactant may be used concurrently (see ¶ [0064]) such as a sulfuric acid ester salt (among others) of the disclosed nonionic surfactants; and the examples of the nonionic surfactants include polyoxyalklyene styrenated phenyl ether (among others) (see ¶ [0065]).
Ogasawara does not specifically disclose a combination of a hydrogen-terminated reactive surfactant (corresponding to the presently recited surfactant (A)) and one of the disclosed further anionic surfactants (corresponding to the presently recited surfactant (B)).
One of ordinary skill in the art would have been motivated by ordinary creativity to make any of the surfactant compositions within the scope of Ogasawara, including compositions comprising any of the disclosed reactive surfactants and any of the further anionic surfactants, such as a sulfuric acid ester salt of a polyoxyalklyene styrenated phenyl ether. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Ogasawara’s surfactant compositions including a reactive surfactant according to the presently recited surfactant (A) such as the reactive surfactant of Ogasawara’s Synthesis Example 1 and a further anionic surfactant, such as a sulfuric acid ester salt of a polyoxyalklyene styrenated phenyl ether.
As to claim 5: Ogasawara further discloses that the surfactant compositions are useful as an emulsifier for emulsion polymerization of various monomers (see ¶¶ [0056]-[0063]).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,637,563 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1: US ‘563 claims a surfactant composition comprising a reactive surfactant and a polyfunctional compound (see claim 1 of US ‘563) each having terminal moieties T. The terminal moieties T may be hydrogen or anionic hydrophilic groups.
US ‘563 does not specifically claim a combination of a hydrogen-terminated reactive surfactant (corresponding to the presently recited surfactant (A)) and an anionic surfactant (corresponding to the presently recited surfactant (B)).
One of ordinary skill in the art would have been motivated by ordinary creativity to make any of the surfactant compositions within the scope of the claims of US ‘563, including compositions comprising any of the reactive surfactants and any of the polyfunctional compounds claimed by US ‘563, such as the reactive surfactant in which moiety T is hydrogen and such as the polyfunctional compound in which moiety T is an anionic hydrophilic group. It would have been obvious to one of ordinary skill in the art to have made the surfactant compositions claimed by US ’563 including a reactive surfactant in which moiety T is hydrogen and such as the polyfunctional compound in which moiety T is an anionic hydrophilic group.
As to claim 2: The cited polyfunctional compound of US ‘563 has a polymerizable carbo-carbon unsaturated bond (moiety D).
As to claim 5: US ‘563 further claims an emulsifier for emulsion polymerization comprising the cited surfactant compositions (see claim 5 of US ‘563); polymerization necessarily entails the polymerizing of a polymerizable compound.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,637,563 B2 in view of WO 2015/001968 A1 (herein “Ogasawara”). Ogasawara is an international application which matured into US ‘563. The disclosure of US ‘563 is referred to herein as an equivalent English publication of Ogasawara.
Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1 and 3-4: US ‘563 claims a surfactant composition comprising a reactive surfactant and a polyfunctional compound (see claim 1 of US ‘563) each having terminal moieties T. The terminal moieties T may be hydrogen or anionic hydrophilic groups.
Ogasawara discloses an example of the reactive surfactant (see Synthesis Example 1 at col. 15, l. 25 to col. 16, l. 10) which is according to the presently recited surfactant (A) (and which has hydrogen as the terminal moiety T). Ogasawara further discloses that a further surfactant may be used concurrently (see col. 14, ll. 1-5) such as a sulfuric acid ester salt (among others) of the disclosed nonionic surfactants; and the examples of the nonionic surfactants include polyoxyalklyene styrenated phenyl ether (among others) (see col. 14, ll. 6-21).
US ‘563 does not specifically claim a combination of a hydrogen-terminated reactive surfactant (corresponding to the presently recited surfactant (A)) and one of the further anionic surfactants disclosed by Ogasawara (corresponding to the presently recited surfactant (B)).
One of ordinary skill in the art would have been motivated by ordinary creativity to make any of the surfactant compositions within the scope of the claims of US ‘563, including compositions comprising any of the reactive surfactants claimed by US ‘563 and any of the further anionic surfactants as taught by Ogasawara, such as a sulfuric acid ester salt of a polyoxyalklyene styrenated phenyl ether. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made a surfactant composition according to the claims of US ‘563 including a reactive surfactant having a terminal hydrogen according to the presently recited surfactant (A) and a further anionic surfactant, such as a sulfuric acid ester salt of a polyoxyalklyene styrenated phenyl ether.
As to claim 5: US ‘563 further claims an emulsifier for emulsion polymerization comprising the cited surfactant compositions (see claim 5 of US ‘563); polymerization necessarily entails the polymerizing of a polymerizable compound.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764